    Case 1:19-mj-00230-TCB Document 1 Filed 05/13/19 Page 1 of 2 PageID# 1

                                                                                r ;




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA                                   1 I


                                       Alexandria Division

 UNITED STATES OF AMERICA,

                                                             No. 1:19MJ
                                                                     '


 DERONE M.BELL,
                                                             Court Date: June 3, 2019

         Defendant.


                                  CRIMINAL INFORMATION


                                     (Misdemeanor 7869334)

THE UNITED STATES ATTORNEY CHARGES THAT:

       On or about April 27,2019, at Fort Belvoir, Virginia, within the special maritime and

territorial jurisdiction ofthe United States in the Eastem District of Virginia, the defendant,

DERONE M.BELL,did assault B.T..

(In violation ofTitle 18, United States Code, Section 113(a)(5))

                                              Respectfully submitted,

                                              G.Zachary Terwilliger
                                              United States Attorney

                                      By:
                                              Amanda Williams
                                              Special Assistant United States Attorney
                                              United States Attorney's Office
                                              2100 Jamieson Avenue
                                              Alexandria, VA 22314
                                              Phone:(703)299-3776
                                              Fax:(703)299-3980
                                              Email: amanda.r.williams@usdoj.gov
Case 1:19-mj-00230-TCB Document 1 Filed 05/13/19 Page 2 of 2 PageID# 2
